UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit

                 _____________________________________

                              No. 94-40315
                            Summary Calendar
                 _____________________________________

                          SEYHHAMAT OZDEMIR,

                                                          Petitioner,

                                VERSUS

              IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.

     ______________________________________________________

                Petition for Review of an Order
              of the Board of Immigration Appeals
     ______________________________________________________

                          (November 1, 1994)

Before DUHÉ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:

     Petitioner Seyhhamat Ozdemir's applications for asylum and

withholding of deportation were denied by the Board of Immigration

Appeals (BIA).    Ozdemir petitions us to review the BIA's decision.

We dismiss his petition.

                                 FACTS

     Ozdemir, a twenty-six year old ethnic Kurd, is a citizen of

Turkey.   Turkish police arrested him on March 16, 1992, after he

participated in a Kurdish anti-government demonstration.         The

police detained him for three days, during which time they beat him

on the soles of his feet.     The police interrogated him about his

participation in terrorist organizations.      Ozdemir testified that

he is a member of the TKP, an organization that uses peaceful means
to combat discrimination against Kurds, and not a member of the

PKK, a terrorist organization. The police released Ozdemir, and he

participated in no further demonstrations.                   Nevertheless, the

police twice questioned him after terrorist incidents occurred in

Istanbul.    Ozdemir left Turkey on February 17, 1993, and entered

the United States illegally.

                                 DISCUSSION

     We review factual conclusions of the BIA for substantial

evidence.    Silwany-Rodriguez v. INS, 975 F.2d 1157, 1160 (5th Cir.

1992).     We will affirm the BIA's decision unless the evidence

compels a contrary conclusion.          Id.

     The    BIA    concluded   that     Ozdemir   had    not    suffered   past

persecution on account of political opinion.                 The BIA based its

conclusion on two grounds:       (1) it found that Ozdemir's testimony

was not credible; and (2) even if he was credible, Ozdemir had not

suffered past persecution on account of political opinion.

     The BIA reviews the record de novo and may make its own

credibility determinations.           Damaize-Job v. INS, 787 F.2d 1332,

1338 (9th Cir. 1986).        Generally, we review only the decision of

the BIA.    Castillo-Rodriguez v. INS, 929 F.2d 181, 183 (5th Cir.

1991).     In this case, however, the immigration judge (IJ) found

Ozdemir     to    be   a   credible    witness.         If    the   credibility

determinations of the IJ and the BIA conflict, we may consider

both.    McMullen v. INS, 658 F.2d 1312, 1318 (9th Cir. 1981).

     We need not decide the credibility issue because, even given

Ozdemir's testimony, we conclude that he did not suffer past


                                        2
persecution on account of political opinion.           The BIA found that

the   police    interrogated     Ozdemir    because   they    were   seeking

information on terrorist organizations such the PKK.            The Supreme

Court requires a petitioner for asylum to prove that a group in his

country will persecute him because of his political opinion.              INS

v. Elias-Zacarias, 112 S. Ct. 812, 816 (1992).           The record shows

that numerous terrorists incidents occurred in Istanbul.                  The

police were searching for information relating to these incidents.

They did not interrogate Ozdemir because he was Kurdish or because

he wanted discrimination against Kurds to end. They were searching

for information on terrorist organizations.             We conclude that

substantial evidence exists to support the BIA's conclusion of no

past persecution on account of political opinion.

      Ozdemir also applied for withholding of deportation.                The

burden of proof for withholding of deportation, however, is higher

than that for asylum.      See INS v. Cardoza-Fonseca, 480 U.S. 421,

449 (1987).     Thus, Ozdemir cannot succeed on his application for

withholding of deportation if he fails on his application for

asylum.

      Lastly, Ozdemir would have us apply the Convention Against

Torture   and   Other   Cruel,   Inhuman,    or   Degrading   Treatment   or

Punishment.     We have no jurisdiction to decide this issue because

it was not raised to the BIA.       Townsend v. INS, 799 F.2d 179, 182

(5th Cir. 1986).

      For the foregoing reasons, Ozdemir's petition is DISMISSED.




                                     3